Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2020 has been entered.
Status of Claims
Claims 9, 12 and 13 are currently amended.  Claims 10, 11 and 15-17 were previously presented.  Claims 1-8 are withdrawn.  Claims 1-13 and 15-17 remain pending.  Claims 9-13 and 15-17 have been fully considered.  The examined claims are directed to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §112 and 35 USC §103 rejections in view of amendments to the claims, Applicant's arguments and a reconsideration of the pertinent rejections.
Response to Amendment
In their reply dated April 21, 2020, Applicant clarified the claim language to address the claim interpretations and rejections of the prior Office action (OA).  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies one or more of new objections, claim interpretations, and grounds of rejections in this OA including a combination of prior art of record and one or more new references.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDSes) submitted on 04/21/2020 and 10/19/2020.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Rejections - 35 USC § 102/103
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahmadi (US5985151).
The below patentability analysis will provide one or more interpretations and claim mappings of the claimed structures and limitations although other interpretations may be possible.  If a prior art device, in its normal and usual operation necessarily performs a manipulative step, act, or the method claimed, then Examiner will consider the particular manipulative step or act to be disclosed by the prior art device.  That is, when the prior art device is the same as a device described in Applicant’s specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  MPEP §2112.02.
Regarding claim 9, Ahmadi discloses or suggest a method of separating a fluid mixture (Abstract, Figs. 1-5) comprising the steps of,
pumping the fluid mixture into a fluid entrance of a membrane tube and through the membrane tube from the fluid entrance of the membrane tube to a fluid exit of the membrane tube, along a center axis within the membrane tube (col. 3, lines 23-40; Figs 1, 4 & 5), 

spinning the fluid mixture to create a vortex within the tube (col. 2, lines 40-41, where the mixture is spun via the noted centrifugal force),
wherein the fluid mixture flows in a spiral around the center axis of the membrane tube and the first portion is biased towards an inner surface of the membrane tube (col. 3, lines 4-11, 30-35) where it is noted that some constituents are pushed to a selected region of the wall, such as a non-porous, non-stick region; also Substantially Purified Substance (SPS) (which can be the first portion) must be biased to the inner surface before passing through the pores);
passing some of the first portion out of the membrane tube through pores of the membrane tube (Fig. 1, where SPS is passed through the pores) wherein the second portion is concentrated in a remainder of the fluid mixture inside of the membrane tube (col. 3, line 61 – col. 4, line 9, Fig. 5, where some of each portion is passed through the pores); and, 
removing the remainder of the fluid mixture through the fluid exit of the membrane tube (Figs. 1 & 4), 
wherein the fluid entrance and the fluid exit are at opposed ends of the membrane tube (Fig. 1).
Alternately, Ahmadi discloses the claimed invention, except for stating (i) that the first and second portions are of different densities, and that (ii) the first portion is biased towards an inner surface of the membrane tube.

Therefore, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have found the items (i) and (ii) to be obvious in view of in view of the broad nature of the apparatus and its potential uses.

Claims 10-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi (US5985151), as applied to claim 9 above, further in view of Paxton (US20140225286) (of record).
Regarding 10-13, 16 and 17, Ahmadi discloses or suggests the method of claim 9, except wherein the fluid mixture comprises oil and water.
Ahmadi discloses that the mixture could include water (col. 1, lines 21-29; col. 3, lines 23-40)  but does not mention oil.
Paxton discloses a tubular cyclonic separation device that enables its inlet and outlet connections to be completely contained within a tubular profile, the diameter of which is that of the body of the cyclonic section (Abstract).  One can use the device as a separating device for systems involving the three phases (gas, liquid and solid), where two, three or more different product streams may be separated within the same cylindrical profile (Abstract).  For example, one can separate a mixture of oil and water (Abstract, [0053], [0136], [0137]).

Additional Disclosures Included: Claim 11: The method of claim 10 wherein the first portion comprises the water and the second portion comprises the oil (if not implicit, it would have been obvious to use water as the first portion since water is denser than oil); Claims 12 and 16: The fluid mixture comprises air (Paxton, [0012], where it is suggested that air may be a part of the mixture); Claim 13: The air is biased to a center axis along the membrane tube (if not implicit, it would have been obvious that air as the less dense portion will be biased towards a center axis); and Claim 17: The method comprises pumping the fluid mixture through a vortex generator at the fluid entrance of the membrane tube to create the vortex (a spiral is synonymous with a vortex, and pumping the fluid through the spiral tube generates a vortex)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi (US5985151), as applied to claim 9 above, in view of Burke (US20070114480) (of record).
Regarding claim 15, Xue discloses or suggests the method of claim 9 except comprising pumping the fluid mixture through a plug in the fluid entrance of the membrane tube, the plug including a curved element configured to cause the fluid mixture passing through to flow in the spiral direction.  
	A plug with a curved element is merely one method of controlling fluid flow and causing a spiral. Xue already suggests that the fluid can flow in a spiral fashion based on structure (Xue, pp. 3-5).
301 and/or plug 318 are examples of such a vortex generator ([0012]-[0020], claim 6, Fig. 3).  Fig. 3, for example, shows plugs 301, 318 with curved elements.
When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ a plug with a curved element as a vortex generator, since Burke discloses such a structure as one traditional means of generating a fluid vortex.
Response to Arguments
	Applicant’s arguments filed 04-21-2020 have been fully considered.  In view of the claim amendments, Examiner has modified and clarified the rejections such that one or more arguments should no longer be applicable.  
	Applicant’s remarks with respect to Xue (which is not used in this OA) suggests that the center axis amendment is intended to convey that the membrane tube is straight.  However, in Examiner’s interpretation, a tube of any shape such as a curved tube can still have a center axis and the claim as presently recited does not requires a straight tube.
	This OA combines the newly applied Ahmadi reference, rather than Xue, with other references of record, so most of the other arguments are not necessarily pertinent.  
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.

If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/